Title: To George Washington from Brigadier General Samuel Holden Parsons, 20 March 1778
From: Parsons, Samuel Holden
To: Washington, George

 

Dear General
Fishkill [N.Y.] 20th March 1778

By a Variety of Accounts from New York the Enemy design a Speedy Mov’ment from thence about Thirty Transports are ballast, Cannon taken on Board & Troops marchd from Kings Bridge to the City last Sunday where their Destination is I cannot conjecture from the Informat⟨ion⟩ I have recd, I hope not Up th⟨is Rive⟩r until our Defence is more perfect; I this Moment hear the Fleet Saild the Day before Yesterday and are said to be bound Eastward, they went toward the Hook from New York. your Excellency’s Letter of the 5th I recd the 18th Inst. & Shall pursue your Directions. I am yr Excellency’s Obedt hl. Servt

Saml H. Parsons

